DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-32 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tomaselli (EP 2093490 A1).
Regarding claim 13, Tomaselli discloses a cooking device, comprising: 
a catalyst device having a base unit (72+74) which is made of electrically conductive material (e.g., a metal of the electrode 74 and silicon carbide 72; see paras. 54, 79) and on which a plurality of catalytically active elements or a catalytically active surface coating (“active catalyst phase”) is arranged (para. 40), said base unit having electric connection regions (74) which each comprise a compressed region of the electrically conductive material of the base unit (they are compressed by the atmosphere which is around 101 kPa; see also * comment below), the electric connection regions having a thickness that is thinner than a thickness of the base unit at regions that are not the connection regions (the thickness of the electrode 74 is thinner than a thickness/diameter of the filter 72),
wherein the electric connection regions of the base unit are configured to be connected to electric energy to supply the base unit with electric energy for a self-heating of the catalyst device (abstract).  

*The electric connection regions (metal plates 74) are soldered onto the filter 72.  The filter has a width that is at least the width of the casing 71, as shown by Fig. 2.  The filter with the metal plates 74 are slidably inserted into the casing, and are held in place by a friction-fit sealing connection with the casing 71, either by itself or with the use of a sealing ring (para. 46).  A friction-fit connection requires a frictional force.  A frictional force (F = μN) is composed of a normal force N, i.e., a compressive force, perpendicular to the surface.  Therefore, the casing 71 would provide a compressive force against the metal plates 74 (and to the filter 72) that is directed radially inward.  

Regarding claim 14, Tomaselli discloses wherein the base unit is configured from a porous foam body (72) (abstract).  
Regarding claim 15, Tomaselli discloses wherein the foam body (72) is compressed into the electric connection regions (the foam body would provide an equal and opposite force to the compressive force from the casing; see * comment in the rejection of claim 1), and the electric connection regions (74) have a density which is greater than a density in the region (72) of the base unit that are not the connection regions (region 72 is porous whereas the electrodes 74 are not).
Regarding claim 16, Tomaselli discloses (see rejection of claim 1 for citations unless otherwise noted) a cooking device, comprising: a catalyst device having a base unit which is made of electrically conductive material and on which a plurality of catalytically active elements or a catalytically active surface coating is2Appl. No. 16/772,2202017P03701WOUS arranged, said base unit having a porous structure and having electric connection regions (metal plates 74 + sprayed metal adhesive) which each comprise an electrically conductive adhesive located in pores of the porous structure of the base material (see para. 80 where a metal such as Al is sprayed onto and adheres to the foam 72, some of the metal would be sprayed into the pores of the foam), wherein the electric connection regions of the base unit are configured to be connected to electric energy to supply the base unit with electric energy for a self-heating of the catalyst device, and wherein the porous structure of the base unit is impregnated with the adhesive in the electric connection regions, with the adhesive being applied at least to a surface of the foam body (para. 80).
Regarding claim 17, Tomaselli discloses wherein the electric connection regions (74) have each a solid contact plate made of electrically conductive material (Fig. 2).  
Regarding claim 18, Tomaselli discloses wherein the contact plate is welded or soldered onto the base unit (para. 78).  
Regarding claim 19, Tomaselli discloses wherein the contact plate is welded or soldered onto a foam body of the base unit (para. 78).  
Regarding claim 20, Tomaselli discloses wherein the base unit is configured from metal (para. 79).  
Regarding claim 21, Tomaselli discloses wherein the metal is an alloy (para. 28).  
Regarding claim 22, Tomaselli discloses wherein the metal comprises nickel (para. 28) 
Regarding claim 23, Tomaselli discloses wherein the catalyst device is configured as a flat cylinder (Fig. 2, para. 42).  
Regarding claim 24, Tomaselli discloses an exhaust air channel (13, Fig. 1) for discharge of an exhaust airflow produced during operation of the cooking device in a cooking chamber from the cooking device, said catalyst device being arranged in the exhaust air channel (para. 36).  
Regarding claim 25, Tomaselli discloses (see rejection of claim 1 for citations unless otherwise noted) a method for producing a cooking device, said method comprising: forming electric connection regions on a porous base unit of electrically conductive material by compressing regions of the base unit and/or by applying an electrically conductive adhesive to pores of the porous base unit such that the electrically conductive adhesive is located in the pores (see para. 80 where a metal such as Al is sprayed onto the foam 72 and adheres to the porous base unit; some of the metal would be sprayed into the pores of the porous base unit); arranging a plurality of catalytically active elements or a catalytically active surface coating on the base unit to form a catalyst device; connecting an electric energy unit to the electric connection regions of the base unit; and supplying the base unit with electric energy for a self-heating process of the catalyst device.  
Claims 26-28 are rejected because the step of forming the electric connection regions on the porous base unit by compression is an optional limitation due to the conjunctions “and/or”.
Regarding claim 29, Tomaselli discloses wherein the base unit is configured from metal (claims 7, 11, 12; see also para. 81).  
Regarding claim 30, Tomaselli discloses wherein the metal is an alloy (para. 81). 
Regarding claim 31, Tomaselli discloses wherein the metal comprises nickel (claim 7).  
Regarding claim 32, Tomaselli discloses wherein the catalyst device is configured as a flat cylinder (Fig. 2, para. 42).  


Response to Arguments
Applicant's arguments filed 9/20/2022 have been fully considered.  
Regarding the interview request, Applicant may call the Examiner to schedule an interview to discuss the application.
For a response to the arguments, please see the rejections above discussing in detail how the claim limitations are examined.  







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762